ORDER

PER CURIAM.
AND NOW, this 8th day of February, 2002, on certification by the Disciplinary Board that the Respondent, GERALD *101MARK ALSTON, who was suspended by Order of this Court dated September 4, 2001, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, GERALD MARK ALSTON, is hereby reinstated to active status, effective immediately.